Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Shanna Delaine Gluck, Appellant                      Appeal from the County Court at Law No.
                                                     1 of Hunt County, Texas (Tr. Ct. No.
No. 06-15-00048-CR        v.                         CR1400939). Opinion delivered by Chief
                                                     Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Shanna Delaine Gluck, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MARCH 17, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk